 

Exhibit 10.1

 

AMENDMENT NUMBER TWO TO ASSET PURCHASE AGREEMENT

 

AMENDMENT NUMBER TWO dated as of December 10, 2013 (this “Amendment”) to ASSET
PURCHASE AGREEMENT dated as of September 27, 2012 (the “Agreement”) by and
between ACCELERIZE NEW MEDIA, INC., a Delaware corporation (“Seller”) and
EMERGING GROWTH LLC, a Delaware limited liability company (“Buyer”).

 

RECITALS

 

WHEREAS, Seller and Buyer have executed and delivered the Agreement;

 

WHEREAS, Seller and Buyer have executed and delivered Amendment Number One to
the Agreement on June 10, 2013;

 

WHEREAS, in consideration of the Payment (as defined below), Seller desires to
cancel the Amended and Restated Services Note;

 

WHEREAS, Seller and Buyer desire to amend the Agreement as and to the extent
herein set forth; and

 

WHEREAS, capitalized terms used and not otherwise defined herein shall have the
same meanings as they do in the Agreement as amended.

 

NOW THEREFORE, in consideration of the covenants and conditions set forth
herein, and other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1.     Payment of Amended and Restated Services Note. Buyer and Seller agree
that as of the date hereof, the outstanding principal plus accrued interest of
the Amended and Restated Services Note is Three Hundred Eleven Thousand Four
Hundred Fifty-Two Dollars and Eighty-One Cents ($311,452.81). On the date
hereof, Buyer shall pay to Seller the amount of Fifty Seven Thousand One Hundred
Seventy-Five Dollars and Seventy-Three Cents ($57,175.73) (the “Payment”) by
wire transfer of immediately available funds to the Seller’s Account and upon
receipt of the Payment by Seller the outstanding principal plus accrued interest
of the Amended and Restated Services Note shall be deemed satisfied and the
Amended and Restated Services Note shall be cancelled.

 

2.     Release of Security for Purchase Price. Buyer and Seller agree that upon
receipt of the Payment, the obligations of Buyer under the Amended and Restated
Services Note shall be deemed satisfied and the Security Agreement shall be
terminated. Buyer is authorized by Seller to file a Uniform Commercial Code
termination statement with respect to the collateral secured by the Security
Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

3.     Miscellaneous. As of the date hereof, Buyer makes the representations
contained in Section 5.1 of the Agreement and, with respect to this Amendment,
Sections 5.2 through 5.6 of the Agreement. As of the date hereof, Seller makes
the representations contained in Section 4.1 of the Agreement and, with respect
to this Amendment, Sections 4.2, 4.3, 4.4, 4.8 and 4.9 of the Agreement. Except
as amended hereby, the Agreement remains in full force and effect. This
Amendment may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. A facsimile or .pdf signature shall be deemed an original for all
purposes under this Amendment. This Amendment shall be construed in accordance
with and governed by the laws of the State of New York, with regard to the
principles of conflicts or choice of law.

 

[Signature page follows]

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.

 

 

SELLER:

 

ACCELERIZE NEW MEDIA, INC.

BUYER:

 

EMERGING GROWTH LLC

 

 

By: /s/ Brian Ross                               

Name: Brian Ross

Title: Chief Executive Officer

 

 

By: /s/ Darren Dayton                            

Name: Darren Dayton

Title: Managing Member

 